          Case 4:19-cv-01718-ACA Document 1 Filed 10/21/19 Page 1 of 5                               FILED
                                                                                            2019 Oct-21 PM 04:18
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA
                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               MIDDLE DIVISION


XAVIER DOUTHARD,            )
                            )
        Plaintiff,          )
                            )
v.                          )
                            )                               CASE NO. CV-19-________
UNUM LIFE INSURANCE COMPANY )
OF AMERICA                  )
                            )
        Defendant.          )
                            )

                                NOTICE OF REMOVAL

       Defendant, Unum Life Insurance Company of America (“Unum”) hereby

gives notice of the removal of the civil action entitled Xavier Douthard v. Unum,1

pending in the Circuit Court of Etowah County, Alabama, as CV-2019-900781, to

the United States District Court for the Northern District of Alabama, Middle

Division. The claims asserted in Plaintiff’s Complaint are admittedly governed by

the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),

29 U.S.C. §§ 1001-1461. Thus, this Notice of Removal is based upon federal

question jurisdiction and is filed pursuant to 28 U.S.C. §§ 1331, 1441 and 1446.

As grounds in support of this removal, Unum states as follows:




1
  In the style of the state court case, Plaintiff has referred to Defendant simply as “Unum.” The
full and correct name of the Defendant is Unum Life Insurance Company of America.

DOCSBHM\2296550\2
            Case 4:19-cv-01718-ACA Document 1 Filed 10/21/19 Page 2 of 5


I.     NATURE OF THE ACTION

       1.      In connection with his employment with Davidson Hotel Company,

Plaintiff was covered under a group life insurance policy and a group long term

disability insurance policy issued by Unum.

       2.      On or about October 6, 2017, Plaintiff was in a car accident and

thereafter submitted claims to Unum for long term disability benefits and life

insurance waiver of premium benefits. Those claims were denied.

       3.      On September 23, 2019, Plaintiff filed his Complaint in the matter

styled Xavier Douthard v. Unum, CV-2019-900317, in the Circuit Court of Etowah

County, Alabama (“the Complaint”).

       4.      Plaintiff’s Complaint has a single count for “LTD ERISA Benefits”

under which he seeks relief pursuant to 29 U.S.C. § 1132.

       5.      A true and correct copy of the summons and complaint served on

Unum are attached hereto as Exhibit A.

II.    FEDERAL QUESTION JURISDICTION

       6.      The policies at issue are part of an employee welfare benefit plan

governed by the Employee Retirement Income Security Act, 29 U.S.C. § 1001, et

seq. (“ERISA”).

       7.      Plaintiff seeks to recover benefits and to enforce rights under the plan.

See Exhibit A, Complaint.



                                            2
DOCSBHM\2296550\2
            Case 4:19-cv-01718-ACA Document 1 Filed 10/21/19 Page 3 of 5


       8.      The District Courts of the United States have original jurisdiction

over, and federal law controls, actions brought to recover benefits and to enforce

rights under employee welfare benefit plans. Pilot Life Ins. Co. v. Dedeaux, 481

U.S. 41, 107 S.Ct. 1549, 95 L.Ed.2d 39 (1987).

       9.      Plaintiff concedes that this matter is governed by ERISA. See Exhibit

A, Complaint, ¶ 8.

III.   TIMELINESS AND TECHNICAL REQUIREMENTS OF REMOVAL

       10.     The United States District Court for the Northern District of Alabama,

Middle Division, is the federal judicial district and division embracing the Circuit

Court in and for Etowah County, Alabama, where the suit was originally filed.

Removal to this District and Division is therefore proper pursuant to 28 U.S.C. §

81(a) and § 1441(a).

       11.     Counsel for Unum accepted service of the summons and complaint on

September 27, 2019. Thus, this removal is timely under 28 U.S.C. § 1446(b) in

that removal is sought within 30 days from the date of service of the Summons and

Complaint.

       13.     Pursuant to 28 U.S.C. § 1446(a), a copy of all records and proceedings

from the state court file, including a copy of all process, pleadings, and orders

served upon Unum, are attached to this Notice of Removal.            See Exhibit A,

Complaint.



                                           3
DOCSBHM\2296550\2
           Case 4:19-cv-01718-ACA Document 1 Filed 10/21/19 Page 4 of 5


       14.     Contemporaneously with the filing of this Notice of Removal, Unum

will provide the Plaintiff, by and through his counsel of record, with written notice

of the filing of this Notice of Removal as required by 28 U.S.C. § 1446(d).

Further, Unum will cause a copy of this Notice of Removal to be timely filed with

the Clerk of the Circuit Court of Etowah County, Alabama, where the action was

pending.

       15.     The proper filing fee has been tendered to the Clerk of the United

States District Court for the Northern District of Alabama.

       16.     All prerequisites for removal have been met.

       WHEREFORE, PREMISES CONSIDERED, Unum requests that this Court

take cognizance and jurisdiction of this cause and enter any and all Orders

necessary to effectuate the removal of this cause from the Circuit Court of Etowah

County, Alabama, to this Honorable Court.

                                        s/ Kristen S. Cross
                                        James S. Williams (ASB-5148-W79J)
                                        Kristen S. Cross (ASB -3465-S82K)
                                        Attorneys for Unum Life Insurance
                                        Company of America

OF COUNSEL:

SIROTE & PERMUTT, P.C.
2311 Highland Avenue South
Post Office Box 55727
Birmingham, AL 35255-5727
Tel.: (205) 930-5100
Fax: (205) 930-5101


                                          4
DOCSBHM\2296550\2
          Case 4:19-cv-01718-ACA Document 1 Filed 10/21/19 Page 5 of 5


                          CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of October 2019, I served a copy of the
foregoing upon all attorneys of record in the above-styled cause by email and by
placing a copy of the same, properly addressed and postage prepaid, in the United
States Mail:


               Myron Allenstein
               Rose Marie Allenstein
               Allenstein & Allenstein
               141 South 9th Street
               Gadsden, AL 35901
               myron@allenstein.com
               rose@allenstein.com



                                             /Kristen S. Cross
                                             Of Counsel




                                         5
DOCSBHM\2296550\2
